Citation Nr: 9910887	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increased combined rating for a right knee 
disorder, postoperative status, currently evaluated in 
combination as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
RO which granted service connection for a right knee disorder 
and assigned a noncompensable evaluation for this disability.  
In September 1994, the veteran appeared and testified at a 
hearing before a hearing officer at the RO, a transcript of 
which is of record.  In an October 1994 decision, the hearing 
officer assigned a 10 percent evaluation for the veteran's 
right knee disability.

This case was remanded by the Board for further development 
in March 1997.  In a rating action of December 1997, the 
rating board assigned a 30 percent evaluation for right knee 
impairment under Diagnostic Code 5257.  A separate 10 percent 
evaluation was also assigned for tender arthroscopic scars on 
the right knee under the provisions of Diagnostic Code 7804.  
The combined evaluation for the veteran's service-connected 
right knee disability, postoperative status, is currently 40 
percent.  

The issue of entitlement to a combined rating in excess of 40 
percent for the veteran's right knee disorder, postoperative 
status, is now before the Board for appellate consideration 
at this time.  

The veteran's representative has raised the issue of 
entitlement to secondary service connection for a right hip 
disability.  However, this issue has not been developed or 
certified for appellate review.  It is referred to the RO for 
all appropriate action.  



FINDINGS OF FACT

1. The veteran underwent a right knee arthrotomy with 
excision of a torn lateral meniscus, removal of a loose 
body, and anterior cruciate ligament repair in 1967, 
during service; he also underwent an arthroscopic 
debridement of the right knee, a synovectomy with partial 
lateral meniscectomy and medial femoral chondroplasty in 
March 1993.  

2. The veteran's postoperative residuals of his right knee 
disorder consist of traumatic arthritis with pain and 
slight limitation of right knee motion; two small, tender, 
surgical scars on the right knee, and moderate instability 
of the knee.  


CONCLUSION OF LAW

It is the conclusion of the Board that a combined rating in 
excess of the 40 percent combined rating currently in effect 
for a right knee disorder, postoperative status, is not 
warranted 38 C.F.R.§ 4.25(1998); however, the current 
manifestations of the right knee disorder, postoperative 
status, should be evaluated as follows in lieu of the ratings 
assigned by the RO:  

(a)  20 percent for moderate subluxation and/or lateral 
instability of the right knee.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71(a), Diagnostic Code 5257(1998).  

(b) 20 percent for limitation of motion of the right knee.  
38 U.S.C.A.§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71(a), Diagnostic Codes 5003, 5010, 5260, 
5261 (1998).  

(c)  10 percent for tender right knee scars.  38 
U.S.C.A.§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially that the veteran's claim for an 
increased combined rating for a right knee disorder, 
postoperative status, is "well-grounded" within the meaning 
of 38 U.S.C.A.§ 5107(a).  That is, the Board finds that this 
claim is plausible.  All relevant facts pertaining to this 
claim have been developed to the extent possible, and no 
further assistance to the veteran is required in order to 
satisfy the VA's duty to assist him in the development of 
this claim as mandated by U.S.C.A. § 5107(a).  

The Board has noted the request by the veteran's 
representative that the veteran be afforded a further VA 
examination prior to appellate consideration of this case.  
However, a review of the claims folder indicates that the 
veteran's most recent VA orthopedic examination in September 
1997, in conjunction with the other clinical evidence of 
record, provides sufficient clinical findings to adequately 
evaluate the veteran's right knee disabilities, including 
with regard to the requirements for evaluating joint 
disabilities as mandated by the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App.202 (1995).  


I. Factual Background.  

The record shows that the veteran injured his right knee in 
December 1966, during service.  In April 1967, during 
service, the veteran underwent arthroscopic surgery to 
correct a tear in the lateral meniscus.  

Private clinical records reflect treatment during the late 
1980s and early 1990s for complaints of right knee pain.  In 
March 1993, the veteran underwent arthroscopic debridement of 
the right knee with a synovectomy, partial lateral 
meniscectomy, and medial femoral chondroplasty.  The 
postoperative diagnoses were meniscus tear of the right knee 
with anterior cruciate ligament deficiency, end-stage 
degenerative arthritis of the femoral condyle, and chondral 
flap of the medial femoral condyle.  

On VA orthopedic examination in September 1993, the veteran 
complained of right knee discomfort and he also said that his 
right knee would give way while walking.  He was employed as 
a correction officer.  Evaluation revealed that the veteran's 
flexion and extension of the knee was from 0 to 120 degrees.  
The diagnoses included traumatic injury, right knee, treated 
with arthroscopic surgery.  

A March 1994 right knee X-ray at a private facility showed 
osteoarthritis in the femorotibial articulation, a 
questionable small suprapatellar joint effusion, and minimal 
marginal spur formation of the patella, compatible with 
chronic stress.  

At a September 1994 hearing at the RO, the veteran said that 
he originally injured his right knee in Vietnam.  He said 
that he was unable to jog, run, stand, or walk for prolonged 
distances.  The veteran said that he was employed as a 
correction officer but was not allowed to be around the 
inmates because of his knee problem.  He said that the knee 
was painful and frequently swollen.  

On VA medical examination in October 1994, the veteran 
complained of daily pain in the right knee with giving out, 
locking, and swelling.  On examination, heel and toe walking 
could not be accomplished.  Two well-healed surgical scars 
were reported on the knee.  The medial scar was 3 inches long 
and the lateral scar was 2 inches long.  There was 1.5 inches 
of atrophy in the right thigh.  Positive effusion with boggy 
synovia and swelling was noted.  There was tenderness over 
the lateral joint fissure and lateral articular facet.  A 
large bony prominence was noted on the medial aspect of the 
right knee which measured 1 X 1.5 inches.  Mild genu valgum 
in the right knee was reported.  Extension of the right knee 
was to within 5 degrees of full.  Flexion was possible to 135 
degrees.  Patellofemoral cracking and crepitation was noted 
in the knee.  The diagnoses were status post arthrotomy and 
arthroscopy of the right knee; arthrofibrosis of the right 
knee; obvious clinical degenerative joint disease in the 
right knee of moderate degree; and atrophy of the right thigh 
secondary to knee pathology.  

VA clinical records reflect treatment in October 1996 for 
constant pain and swelling in the right knee.  An X-ray 
showed a moderate degree of arthritic changes in the knee 
joint associated with narrowing of the joint space and 
osteophytic spur formation.  

Documentation was received in February 1997 from the State of 
Delaware Department of Corrections, the veteran's employer, 
showing the veteran was restricted to light duty from March 
1993 through January 1995 because of right knee disability.  

On VA orthopedic examination in September 1997, the veteran 
complained that his right knee had deteriorated and that he 
would ultimately need a total knee replacement.  He said that 
he had daily right knee pain which occurred not only when he 
changed positions but also occasionally while he was sitting 
down, or lying in bed.  The pain increases with weather 
changes and after climbing steps.  The veteran also said that 
the right knee was usually swollen.  Buckling and locking of 
the knee on a daily basis was also reported, but there had 
been no falls since 1994.  The veteran said that his symptoms 
had increased over the previous year but he took no 
medication for the right knee.  He had a knee brace which he 
only used at home.  

Physical evaluation revealed that the knee scars noted in 
1994 were still present and some tenderness about the scars 
was reported. Crepitation was noted over the medial joint 
fissure with pain.  Tenderness was also present over the pes 
anserine bursa and infrapatellar tendon and over the lateral 
joint fissure.  General periarticular fullness was noted in 
the right knee which included some mild fullness in the 
popliteal fossa.  A mild effusion in the right knee was 
noted, as was a bony prominence medially.  The veteran lacked 
5 degrees of full extension and flexion was to 135 degrees 
with patellofemoral crepitation.  The crepitation was present 
over the patella and medial joint fissure, but no crepitation 
was present over the lateral joint fissure.  Medial laxity of 
1+ was reported and there was 2+ patella laxity.  No 
anteroposterior laxity was elicited.  The right thigh was 
described as obviously atrophied compared to the left.  In 
addition, there was 1/4 inch of atrophy in the right calf.  
Gross strength was intact but with increased pain.  There was 
genu valgum involving the right knee.  

The diagnoses were status post arthrotomy/arthroscopy of the 
right knee with symptomatic arthrofibrosis; post-traumatic 
degenerative joint disease involving the patellofemoral joint 
and the tibiofemoral joint; instability involving the right 
knee with 1+ medial laxity and 2+ laxity of the patella; 
atrophy in the right thigh secondary to right knee pathology; 
documented history of torn lateral meniscus, degenerative 
changes involving the knee by arthroscopy; joint mass, and 
chondromalacia of the patella.  The examiner commented that 
the veteran had moderate disability in the right knee due to 
subluxation and instability.  He was said to have disability 
regarding his work functions in that he would not be able to 
be constantly on his knee without symptomatology.  The 
restraining of inmates would be out of order.  It was only a 
matter of time before the veteran would have to decrease his 
weight bearing on walking and standing, and confine himself 
to mostly seated positions because of deterioration in the 
right knee.  The veteran was also noted to have decreased 
endurance and strength as well as uncoordinated motion.  
Locking was said to occur due to the right knee changes.  The 
veteran's disability was said to effect personal as well as 
work activities during flares, which would cause increased 
pain and decreased motion.  

II. Legal Analysis  

In its rating decision of December 1997, the RO assigned the 
veteran two separate evaluations for his service-connected 
right knee disability.  A 30 percent evaluation was assigned 
under Diagnostic Code 5257 based on instability of the right 
knee.  A 10 percent evaluation was assigned under Diagnostic 
Code 7804 for tender arthroscopic scars on the right knee.  
The combined evaluation for the veteran's service-connected 
right knee disability is currently 40 percent.  While the 
Board is in agreement with the 40 percent combined rating 
currently assigned by the RO for the veteran's service-
connected right knee disability, the Board does not concur 
with the rationale used in the formulation of the combined 
rating.  The Board would grant this 40 percent combined 
rating for the veteran's right knee disability on a different 
basis than that utilized by the RO in its rating action of 
December 1997. 

Under the provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 
5257, a 10 percent evaluation is assigned for impairment of 
the knee with recurrent subluxation or lateral instability 
which causes slight knee disability.  A 20 percent evaluation 
is assigned for impairment of the knee with recurrent 
subluxation or lateral  instability which causes moderate 
knee disability.  A 30 percent rating is assigned for 
impairment of the knee with recurrent subluxation or lateral 
instability which causes severe knee disability.  

On the veteran's most recent VA examination of the right knee 
disability, 1+ medial laxity and 2+laxity of the patella was 
noted.  This evidence obviously demonstrates that some 
instability is present in the right knee and that the 
provisions of Diagnostic Code 5257 are therefore appropriate 
to the evaluation of the veteran's right knee disability.  
However, the examiner who conducted the examination 
specifically commented that the disability due to subluxation 
and instability in the right knee is moderate.  Under the 
provisions of Diagnostic Code 5257, only a 20 percent 
evaluation is assigned for moderate knee disability under 
Diagnostic Code 5257.  The severe right knee disability 
required for a 30 percent rating under Diagnostic Code 5257 
has not been demonstrated by the clinical evidence.  The 
Board observes that the assignment of a 30 percent rating for 
right knee impairment under Diagnostic Code 5257 is at 
variance with the physician's opinion on the September 1997 
VA examination that such impairment was only moderately 
disabling.  At the same time, other rating criteria and two 
applicable VA General Counsel Opinions which would provide 
for a separate rating based on limitation of right knee 
motion, were not adequately addressed.  

Opinions by the VA General Counsel dated July 1, 1997 
(VAOPGCPREC23-97) and August 14, 1998 (VAOPGCPREC 9-98 ) have 
held that separate disability evaluations may be assigned for 
service-connected knee disability under 38 C.F.R.§ 4.71(a), 
Diagnostic Code 5003 and Diagnostic Code 5257 when a veteran 
is found to have both arthritis and instability of the knee.  
The evidence in this case indicates that the veteran's 
service connected right knee disability includes traumatic 
arthritis.  Therefore these opinions by the VA General 
Counsel are applicable in this case.  

Traumatic arthritis is evaluated under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Codes 5010 and 5003 on the basis 
of limitation of motion of the specific joint involved.  When 
limitation of motion is present but noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation for 
traumatic arthritis is nevertheless assignable.  Under the 
provisions of Diagnostic Codes 5260 and 5261, a 10 percent 
evaluation is assigned if knee flexion is limited to 45 
degrees or if knee extension is limited to 10 degrees.  A 20 
percent evaluation is assigned if knee flexion is limited to 
30 degrees or if knee extension is limited to 15 degrees.  A 
30 percent evaluation is assigned if knee flexion is limited 
to 15 degrees or if knee extension is limited to 20degrees.

On the veteran's recent VA examination, it was noted that the 
veteran lacked 5 degrees of full right knee extension and 
knee flexion was to 135 degrees.  This clearly establishes 
the presence of limitation of right knee motion but neither 
the limitation of right knee flexion nor the limitation of 
right knee extension noted on this examination, is sufficient 
to warrant a compensable evaluation under Diagnostic Code 
5260 or diagnostic Code 5261.  See 38 C.F.R. § 4.71, Plate 
II.  Since that is the case, at least a 10 percent rating is 
warranted for limitation of motion in the right knee.  
Moreover, the recent VA orthopedic examination findings 
indicate that the veteran has decreased coordination, 
endurance, and strength due to his service-connected right 
knee disability, and it is also apparent that these are 
further diminished during flare-ups of the right knee.  It is 
also obvious that these symptoms, as well as the increased 
pain in the knee during flare-ups, would result in further 
limitation of right knee motion.  With consideration of the 
provisions of 38 C.F.R.§§ 4.40 and 4.45,and the Court's 
holding in DeLuca, it is the Board's opinion that such 
additional symptomatology results in sufficient additional 
limitation of knee motion to warrant a 20 percent evaluation 
for loss of motion in the right knee under Diagnostic Code 
5260 and Diagnostic Code 5261.  The evidence does not, 
however, indicate the veteran's right knee pain and the loss 
of coordination, strength, and endurance resulting from the 
veteran's right knee disability would result in such 
additional loss of right knee motion as to warrant an 
evaluation in excess of 20 percent under these rating codes.

The veteran has been assigned a separate 10 percent 
evaluation based on tenderness of arthroscopic surgery scars 
on the right knee.  As has been pointed out by the veteran's 
representative, the veteran actually has two such scars on 
his right knee.  However, these tender scars are both located 
on the same anatomical area and affect the same joint.  In 
view of this, we believe that this disability is adequately 
reflected by the 10 percent evaluation already in effect for 
right knee scarring.  The Board has considered the provisions 
of 38 C.F.R.§ 4.14 and the Court's decision in Esteban 
vBrown, 6 Vet. App. 259 (1994).  We find that assigning 
separate ratings for two different scars in the same 
anatomical area would constitute the practice of pyramiding, 
which is prohibited by the above cited regulation.  

Thus, while the Board has differed with the RO in regard to 
the evaluation assigned for two of the three aspects of the 
veteran's service-connected right knee disorder, it is in 
agreement with the RO in regard to the assignment of a 40 
percent combined evaluation for sepatately ratable 
manifestations of the veteran's right knee disability.  


ORDER

A combined evaluation in excess of 40 percent for right knee 
disability is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

